Case 1:17-cv-01323-MN Document 306 Filed 07/13/20 Page 1 of 7 PageID #: 8972




                          IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF DELAWARE

Consumer Financial Protection Bureau,            )
                                                 )
                          Plaintiff,             )
                                                 )       C.A. No. 1:17-cv-01323-MN
           v.                                    )
                                                 )
The National Collegiate Master Student           )
Loan Trust, et al.,                              )
                                                 )
                          Defendants.            )



     PLAINTIFF CONSUMER FINANCIAL PROTECTION BUREAU’S REPLY IN
          SUPPORT OF ITS APPLICATION FOR ENTRY OF DEFAULT


           The Court should direct the Clerk of the Court to enter default as to all Defendants

because the Bureau’s Application for Entry of Default (D.I. 295) satisfies the elements of Federal

Rule of Civil Procedure 55(a) and entry of default is appropriate. Ambac’s “response” to the

Bureau’s application should be stricken as procedurally improper. If the Court deems Ambac’s

response to be properly lodged, entry of default should still proceed because Ambac has no

standing or authority to speak for Defendants, and it has raised no valid ground for not entering

default.

           The elements of Rule 55(a) have been satisfied and the fact of Defendants’ failure to

plead or otherwise defend the action is evident from the face of the Court’s docket. Rule 55(a)

provides in full that, “when a party against whom a judgment for affirmative relief is sought has

failed to plead or otherwise defend, and that failure is shown by affidavit or otherwise, the clerk

must enter the party’s default.” When this action was initially filed, Defendants waived service

of process in the terms of the Proposed Consent Judgment. See D.I. 3-1 at 2. After the Court



                                                     1
Case 1:17-cv-01323-MN Document 306 Filed 07/13/20 Page 2 of 7 PageID #: 8973




determined counsel for Defendants did not have authority to sign the Proposed Consent

Judgment and denied the Bureau and Defendants’ joint motion to approve the consent judgment,

see D.I. 273, the Bureau promptly served the complaint and a summons on each Defendant on

June 11, 2020, and filed proof of service with the Court, see D.I. 277 - 291. Defendants then had

21 days to make a responsive pleading or move to dismiss. See Fed. R. Civ. P. 12(a)(1)(A)(i).

After Defendants made no responsive pleading, motion, or appearance within 21 days of being

served, the Bureau requested that the Clerk of the Court enter Defendants’ default on the docket.

See D.I. 295. The elements of Rule 55(a) having been satisfied, and Defendants’ failure to

defend being evident in the docket, the Clerk should enter default as against all Defendants.

       Ambac’s response, see D.I. 296, Ambac’s Opposition to Application for Entry of Default

(“Ambac Opp.”), should be stricken as procedurally improper because the Bureau’s application

for entry of default is not a motion to which an opposition would be appropriate. In contrast to

the many motions filed by the parties on the Court’s docket, the Bureau’s application was a

“request,” not a “motion.” Entry of default under Rule 55(a) is simply a prerequisite step that

must be taken before a motion for default judgment can be filed and is typically notated in the

docket by the Clerk “automatically.” See Bravado Int’l Grp. Merch. Servs., Inc. v. Ninna, Inc.,

655 F. Supp. 2d 177, 185-86 (E.D.N.Y. 2009). Ambac’s response to the Bureau’s request is

therefore procedurally defective and should be stricken.

       Even if a response to the Bureau’s request were procedurally proper, Ambac’s opposition

should be disregarded because it has neither standing nor authority to speak on behalf of

Defendant Trusts in this action. The Bureau’s request for entry of default was against the

Defendants in this litigation, not against Ambac or any of the other Intervenors. See D.I. 295.

Ambac’s opposition on behalf of Defendants therefore violates a basic principal of prudential



                                                 2
Case 1:17-cv-01323-MN Document 306 Filed 07/13/20 Page 3 of 7 PageID #: 8974




standing that requires, among other things, that “a litigant assert his [or her] own legal interests

rather than those of third parties.” UPS Worldwide Forwarding, Inc. v. USPS, 66 F.3d 621, 627

(3d Cir. 1995) (citing Wheeler v. Travelers Ins. Co., 22 F.3d 534, 538 (3d Cir.1994) (internal

citations and quotation marks omitted)); see also Lujan v. Defs. of Wildlife, 504 U.S. 555, 560

(1992) (prudential standing concerns are essential aspects of “judicial self-government”). Ambac

has standing to represent its own legal interests in this litigation; it does not have standing to

represent the legal interests of the Defendants. Its opposition on behalf of Defendants should

therefore be rejected for lack of standing.

       The specifics of the relationship between Ambac and Defendants only underscore the

importance of adhering to these prudential principles, because Ambac does not even have

authority within the context of the Defendants’ governing agreements to speak on their behalf.

As the Court has already noted multiple times, the agreements that formed the Defendant Trusts

and govern their operations strictly provide for which parties may take what action on the Trusts’

behalf. See D.I. 272, Order Denying Motion to Approve Proposed Consent Judgment, at 2; D.I.

95, Order Granting Motions to Intervene, at 1-2. Ambac’s role is to provide “financial guarantee

insurance with respect to securities in nine of the fifteen trusts.” D.I. 4, Ambac’s Motion to

Intervene, at 5. Ambac’s opposition points to no provision of any of the Trusts’ governing

agreements that would give it the authority to speak on behalf of the nine Trusts in which it has

an interest, let alone the six others in which it has none. Nor does it provide any support in law or

the governing agreements for its sweeping assertion that Intervenors as a group are authorized to

represent the Trusts’ interests in litigation. See Ambac Opp. at 3.1 Ambac’s attempt to litigate on




1Further undercutting this assertion is the fact that Ambac filed this opposition on behalf of itself
and no other Intervenor appears to have joined it. Moreover, not all parties to the Trusts have
                                                   3
Case 1:17-cv-01323-MN Document 306 Filed 07/13/20 Page 4 of 7 PageID #: 8975




the Trusts’ behalf should therefore be disregarded as it has no authority to do so under the

Trusts’ governing agreements.

       Finally, Ambac argues that default should not be entered because the Court’s recent

scheduling orders supposedly relieve the Defendants of their obligation to answer the Bureau’s

complaint. See generally Ambac Opp. at 1-3. The orders do no such thing. The Court’s May 31

and June 17, 2020 scheduling orders (D.I. 273, 296) relate solely to Intervenors’ motions to

dismiss, and make no mention of Defendants’ obligations under the Federal Rules of Civil

Procedure. Likewise, the teleconference held before the Court on May 31, 2020, was explicitly

limited to Intervenors’ motions to dismiss. See generally D.I. 296-1. Although one Intervenor

raised the possibility of Intervenors eventually filing an answer, the Court declined to opine on

that possibility and left the question for another day. See D.I. 296-1 at 10-11.

       The Bureau’s comments to the proposed scheduling order, which Ambac filed with its

opposition, show clearly that the Bureau viewed the proposed schedule as applying only to

Intervenors, and that “the Federal Rules already provide for whatever further responses or

answers are available as well as their timing and sequencing.” See D.I. 296-3. In no event did

either the Court or the parties – during the teleconference, in negotiations over the proposed

scheduling order, or in the scheduling orders issued by the Court – discuss when Defendants

must file their answer. And with good reason: the Federal Rules are clear and unequivocal about

when an answer must be filed, and Intervenors are not Defendants. Baseless speculation and

allegations about the Bureau’s intentions and “tactics” change neither of those facts. Ambac’s

manufactured outrage and mischaracterizations of the record are no cure for Defendants’ failure




intervened in this action, most notably the equity owners of the Trusts – currently NC Owners,
LLC (which is controlled by VCG Securities, LLC) and Pathmark Associates, LLC.
                                                  4
Case 1:17-cv-01323-MN Document 306 Filed 07/13/20 Page 5 of 7 PageID #: 8976




to answer the Bureau’s complaint, or grounds to not enter default against Defendants under Rule

55(a).

                                              * * * *

         As Ambac’s opposition itself notes, “[d]efault judgments serve as deterrents to delay in

judicial proceedings,” Byrd v. Keene Corp., 104 F.R.D. 10, 11 (E.D. Pa. 1984), and protect

diligent parties from “interminable delay and continued uncertainty as to [their] rights,” 10

Wright, Miller & Kane, Federal Practice and Procedure § 2681. On July 16, 2018, the Court

granted Defendants’ counsel’s motion to withdraw and ordered the Trusts to retain new counsel

within thirty days. See D.I. 80 at 2. Defendants did not retain new counsel and have been

unrepresented in this action and in violation of the Court’s order to retain new counsel since

August 17, 2018. As the Bureau noted at that time, this would leave Defendants unable to

prosecute a defense or otherwise participate in this action. See D.I. 89, Bureau’s Sept. 28, 2018

Ltr. re: Defendants’ Lack of Counsel, at 1 (citing In re Olick, 571 Fed. Appx. 103, 106 (3d Cir.

2014) (“[W]ithout counsel the Trust may not appear in federal court.”); Marin v. Leslie, 337 Fed.

Appx. 217, 220 (3d Cir. 2009) (“To assert these claims on behalf of the trust, [individual

plaintiff] would need to retain counsel.”); Knoefler v. United Bank of Bismarck, 20 F.3d 347, 348

(8th Cir.1994) (holding that a nonlawyer cannot represent the interest of a trust in federal court)).

Nearly two years later, the parties that ostensibly are empowered to ensure that the Trusts have

counsel but have failed to do so may not simply litigate on the Trusts’ behalf. Defendants’ failure

to defend this action has consequences, which are provided, in part, by Rule 55(a). Default

should be entered in the docket as to all Defendants.



Dated: July 13, 2020



                                                  5
Case 1:17-cv-01323-MN Document 306 Filed 07/13/20 Page 6 of 7 PageID #: 8977




                                   Respectfully submitted,


                                   Attorneys for Plaintiff
                                   Bureau of Consumer Financial Protection

                                   THOMAS G. WARD
                                   Enforcement Director

                                   DEBORAH MORRIS
                                   Deputy Enforcement Director

                                   ALUSHEYI J. WHEELER
                                   Assistant Litigation Deputy


                                   /s/ Gabriel Hopkins
                                   Gabriel Hopkins
                                   gabriel.hopkins@cfpb.gov
                                   Phone: 202-435-7842
                                   Stephen Jacques
                                   stephen.jacques@cfpb.gov
                                   202-435-7368
                                   Jane Peterson
                                   jane.peterson@cfpb.gov
                                   202-435-9740

                                   Enforcement Attorneys
                                   Consumer Financial Protection Bureau
                                   1700 G Street NW
                                   Washington, DC 20552
                                   Facsimile: (202) 435-7722




                                      6
Case 1:17-cv-01323-MN Document 306 Filed 07/13/20 Page 7 of 7 PageID #: 8978




                                         CERTIFICATE OF SERVICE

        I hereby certify that on July 13, 2020, I electronically filed Plaintiff’s Reply in Support of its
Application for Entry of Default with the Clerk of Court using CM/ECF which will send notification
of such filing(s) to all parties to this matter registered for CM/ECF.

       I hereby further certify that I sent a copy of Plaintiff’s Reply in Support of its Application for
Entry of Default by certified mail to the agent authorized to accept service on behalf of the
Defendants.

Dated: July 13, 2020

                                                                /s/ Gabriel Hopkins
                                                                Consumer Financial Protection Bureau
                                                                1700 G St. NW
                                                                Washington, DC 20552
                                                                gabriel.hopkins@cfpb.gov

                                                                Attorney for Plaintiff Consumer
                                                                Financial Protection Bureau




                                                     7
